Title: To John Adams from Thomas Foreman, November 1798
From: Foreman, Thomas,Harris, Edward
To: Adams, John



The Address of the Subscribers inhabitants of the County of Mason in the Commonwealth of Kentucky;— To the President of the United States—Sirca. November 1798

We have seen with the anxiety, which is inseperable from the love of our Country; the situation in which the United States are placed by the aggression of committed by the French Nation, on our commerce, our Rights, and our National Sovereignty.—While the prospect of peace was in practicable view, we looked anxiously toward that event; but expected peace upon equitable & honorable terms, we fondly hoped, that the constituted powers of France, would meet our Envoys on just & liberal terms, offered by them agreeably to their instructions.—But altho’ all proper advances have been made, by our Eexecutive, those reasonable expectations have been baffled—How it becomes us now as citizens of an independant nation, to act in this crisis there is no question—as freemen & Americans, we do not hesitate we will rally round the standard of our country; we will support the constituted authorities of that country—an isidious enemy shall in vain attempt to divide us from the Government, of the United States.
To the support of that government against any foreign enemy, we pledge our lives, our fortune, and our Sacred honor
Thomas ForemanEdward HarrisJohn JohnstonThomas WarrenEdward Harris Jnr.George WoodEzekiel ForemanLewis MooreThos. ComptonThos. Marshall JnrAlexander K. MarshallJoseph ForemanJames StevensonWilliam ByramLewis BullockRobert RallJames BarkleyJos WouipnallGeo MitchellJohn BlanchardWilliam CheesmanDavid BellJohn GutridgeAdam FlaugherWilliam BarcalowWilliam, DyeGeo MirriamRobert SmithB.W. WaringJohn GreenDavid BlanchardB. StithDavid DavisJohn. P. CampbellWinslow ParkerD VertnerJames SeargentA JohnsonGeo. Mortonand 110 others